                Case 1:17-cv-08181-VSB-DCF Document 238 Filed 11/17/20 Page 1 of 1

                              KASOWITZ BENSON TORRES                               LLP
                                                1633 BROADWAY                                  ATLANTA
                                                                                              HOUSTON
                                          NEW YORK, NEW YORK 10019                          LOS ANGELES
     ANDREW R. KURLAND                                                                          MIAMI
DIRECT DIAL: (212) 506-3306                      (212) 506-1700
                                                                                               NEWARK
DIRECT FAX: (212) 835-5254
   AKURLAND@KASOWITZ.COM                      FAX: (212) 506-1800                          SAN FRANCISCO
                                                                                           SILICON VALLEY
                                                                                           WASHINGTON DC




                                                                     November 17, 2020

         Via ECF

         Hon. Vernon S. Broderick
         United States District Judge
         Thurgood Marshall United States Courthouse
         40 Foley Square, Room 415
         New York, NY 10007

                  Re: Dalia Genger v. Sagi Genger, 17-cv-8181-VSB-DF


         Dear Judge Broderick:

                 Pursuant to the Court’s order dated November 4, 2020, we write jointly to inform the
         Court that the status of Orly Genger’s bankruptcy case and the attendant automatic stay of this
         action are unchanged from the date of our last joint status report. Multiple motions are pending
         adjudication before the Bankruptcy Court, including Sagi Genger’s motion to dismiss the
         bankruptcy. At the last hearing before the Bankruptcy Court, on October 30, 2020, that Court
         heard argument on various discovery issues related to the pending motion to dismiss. We will
         update the Court again as soon as there is a change in status.

                  .


                                                         Respectfully submitted,

                                                         /s/ Andrew R. Kurland
                                                         Counsel for Orly Genger

                                                         /s/ John Dellaportas
                                                         Counsel for Sagi Genger
